Order entered August 26, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00309-CR

                        PATRICK DARNELL LAWRENCE, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-73515-S

                                           ORDER
        The Court REINSTATES the appeal.

        On August 5, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 22, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the August

5, 2014 order requiring findings.

        We GRANT the August 22, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.

        We GRANT the August 22, 2014 motion to supplement the record. We ORDER the

Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this order, a

supplemental record containing: (1) the trial court’s docket sheet; (2) the December 29, 2009
plea agreement form; (3) the December 29, 2009 judicial confession; (4) the trial court’s

December 29, 2009 order of deferred adjudication and conditions of community supervision; (5)

the State’s January 18, 2011 motion to withdraw its motion to revoke or its motion to proceed to

adjudication; and (6) the February 14, 2014 plea agreement form.

           We ORDER Joseph Phillips, official court reporter of the 282nd Judicial District Court

to file, within THIRTY DAYS of the date of this order, the reporter’s record of the December

29, 2009 plea hearing. We further ORDER that Mr. Phillips file a copy of the reporter’s record

of the December 29, 2009 plea hearing with the Dallas County District Clerk for use by the

parties.

           We ORDER appellate counsel to send appellant a copy of the reporter’s record of the

December 29, 2009 plea hearing.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Joseph

Phillips, official court reporter, 282nd Judicial District Court; Gary Fitzsimmons, Dallas County

District Clerk; and to counsel for all parties.

                                                      /s/    LANA MYERS
                                                             JUSTICE